Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 9/14/2020 and 5/7/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 10/2/2020 is acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25, 26, 28, 30-36, 38 and 39 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gibbens et al. (U.S. Patent 9,194,635).

In regards to claim 21, Gibbens et al (henceforth referred to as Gibbens) disclose a magazine assembly for a firearm comprising:
a main body compatible and designed to function with an AR-15 5.56x45mm magazine well.  Gibbens teaches a conversion kit for an AR-15 rifle magazine;
a floorplate disposed at a lower end of the main body (item 58);
a follower disposed within the main body, wherein the follower moves relative to the main body and the floorplate (item 54); and
a spring extending between the floorplate and the follower (item 56),
wherein the follower is designed for a caliber that is not (1) 5.56x45mm, (11) .223 Remington, or (111) 7.62*35mm.  Gibbens teaches that the follower of the modified magazine is designed to function with a 9mm caliber cartridge (col. 3, lines 63-67).

In regards to claim 22, Gibbens discloses that the follower is designed for at least one caliber selected from the group of 9x19 mm, .45 ACP, .40 S&W, .380 ACP, .38 ACP, .38 Super, and .22 Long Rifle.  Gibbens teaches 9mm.

In regards to claim 23, Gibbens discloses an insert with an uppermost portion that acts as a feed ramp.  Gibbens teaches a portion of the insert that serves as a ramp for cartridges.

In regards to claim 25, Gibbens discloses that the uppermost portion comprises a contoured portion that guides cartridges when the cartridges exit the magazine assembly.  The insert of Gibbens includes a contoured surface (see item 52) allow cartridges to move more smoothly.

In regards to claim 26, Gibbens discloses that the insert is a separate component from the main body.  As illustrated, the insert portion in Gibbens is separate from the other components.

In regards to claim 28, Gibbens discloses that a fore/aft length of the follower is less than a fore/aft internal length of the main body.  As illustrated, the Gibbens follower length is less than the internal length of the magazine body.

In regards to claim 30, Gibbens discloses that the follower comprises a spine disposed at a trailing edge of the follower. The follower of Gibbens includes two extending portions constituting a spine.

In regards to claim 31, Gibbens discloses that the spine comprises at least one notch.  The two protruding portions of the Gibbens follower constitute a spine and include a recess constituting a notch.

In regards to claim 32, disclose a magazine assembly for a firearm comprising:
a main body comprising an upper opening, a lower end, and at least one feed lip.  Gibbens teaches a magazine for a firearm with an upper opening with feed lips (see figure 4), wherein the main body is compatible with an AR-15 5.56x45mm magazine well.  The magazine of Gibbens is designed for an AR-15 rifle; and
a follower disposed within the main body, wherein the follower moves between the lower end and the upper opening relative to the main body (item 54),
wherein the follower is designed for a caliber that is not (1) 5.56x45mm, (11) .223 Remington, or (111) 7.62*35mm.  The Gibbens follower is for a 9mm caliber.

In regards to claim 33, Gibbens discloses a floorplate disposed at the lower end of the main body (item 58).

In regards to claim 34, Gibbens discloses that a fore/aft length of the follower is less than a fore/aft internal length of the main body.  As illustrated, the Gibbens follower length is less than the internal length of the magazine body.

In regards to claim 35, Gibbens discloses that the follower comprises a spine disposed at a trailing edge of the follower.  The follower of Gibbens includes two extending portions constituting a spine.

In regards to claim 36, Gibbens discloses an insert with an uppermost portion that acts as a feed ramp.  Gibbens teaches a portion of the insert that serves as a ramp for cartridges.

In regards to claim 38, disclose the uppermost portion comprises a contoured portion that guides cartridges when the cartridges exit the magazine assembly.  The insert of Gibbens includes a contoured surface (see item 52) allow cartridges to move more smoothly.

In regards to claim 39, Gibbens discloses that the insert is a separate component from the main body.  As illustrated, the insert portion in Gibbens is separate from the other components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 24 and 37is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbens et al. (U.S. Patent 9,194,635) in view of Fitzpatrick et al. (U.S. Patent Application Publication 2010/0126053).

In regards to claims 24 and 37, Gibbens discloses that the insert is connected to or rest upon the floor plate, but fails to explicitly teach that the insert comprises at least one attachment to the floorplate.  However, Fitzpatrick et al (henceforth referred to as Fitzpatrick) teaches a magazine with a partition attached to the floorplate of the magazine (item 32) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an attachment between the insert and the floorplate of the Gibbens device as taught by Fitzpatrick, to increase the structural integrity of the magazine.

Claim(s) 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbens et al. (U.S. Patent 9,194,635).

In regards to claims 27 and 40, Gibbens does not disclose that the insert is an integral component of the main body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the multiple components of the Gibbens design integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbens et al. (U.S. Patent 9,194,635) in view of Daigle et al. (U.S. Patent 6,070,352).

In regards to claim 29, Gibbens fails to disclose an ejector.  However, Daigle et al (henceforth referred to as Daigle) teaches a magazine with an ejector (item 108 of figure 7) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an ejector in/on the magazine components of Gibbens as taught by Daigle, to correspond to the cartridge.


Summary/Conclusion
Claims 21-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641